EXHIBIT 10.40



 
 
 
 
 







TERM LOAN AGREEMENT


Dated as of June 26, 2013
between
[stjudetermloanagreeme_image1.gif]
ST. JUDE MEDICAL, INC.,
as the Borrower,
and
BANK OF AMERICA, N.A.,
as the Lender




 
 
 
 
 



[stjudetermloanagreeme_image2.jpg]

46969638_8

--------------------------------------------------------------------------------





TABLE OF CONTENTS





Section


 
Page


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms
1


1.02


Other Interpretive Provisions
16


1.03


Accounting Terms
17


1.04


Rounding
17


1.05


References to Agreements and Laws
17


1.06


Times of Day
18


 
 
 
ARTICLE II.
THE TERM LOAN
18


2.01


The Term Loan
18


2.02


Conversions and Continuations of Loans
18


2.03


Prepayments
19


2.04


Repayment of the Term Loan
19


2.05


Interest
19


2.06


Fees
20


2.07


Computation of Interest and Fees
20


2.08


Evidence of Debt
20


2.09


Payments Generally
20


 
 
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
21


3.01


Taxes
21


3.02


Illegality
23


3.03


Inability to Determine Rates
24


3.04


Increased Costs; Reserves on Eurodollar Rate Loans
24


3.05


Compensation for Losses
26


3.06


Mitigation Obligations
27


3.07


Survival
27


 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOAN
27


4.01


Conditions Precedent to Term Loan
27


 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
28


5.01


Existence and Power
28


5.02


Authorization; No Contravention
29


5.03


Governmental Authorization
29


5.04


Binding Effect
29


5.05


Litigation
29


5.06


No Default
30


5.07


ERISA Compliance
30


5.08


Use of Proceeds; Margin Regulations
31




i    
46969638_8

--------------------------------------------------------------------------------




Section


 
Page


5.09


Title to Properties
31


5.10


Taxes
31


5.11


Financial Condition
31


5.12


Environmental Matters
32


5.13


Regulated Entities
32


5.14


No Burdensome Restrictions
32


5.15


Copyrights, Patents, Trademarks and Licenses, Etc
32


5.16


Subsidiaries
32


5.17


Insurance
32


5.18


Full Disclosure
33


5.19


Taxpayer Identification Number
33


5.20


Solvency
33


 
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
33


6.01


Financial Statements
33


6.02


Certificates; Other Information
34


6.03


Notices
34


6.04


Preservation of Corporate Existence, Etc
35


6.05


Maintenance of Property
36


6.06


Insurance
36


6.07


Payment of Obligations
36


6.08


Compliance with Laws
36


6.09


Inspection of Property and Books and Records
37


6.10


Environmental Laws
37


6.11


Use of Proceeds
37


 
 
 
ARTICLE VII.
NEGATIVE COVENANTS
37


7.01


Limitation on Liens
37


7.02


Disposition of Assets
39


7.03


Consolidations and Mergers
39


7.04


Loans and Investments
40


7.05


Limitation on Subsidiary Indebtedness
41


7.06


Transactions with Affiliates
42


7.07


Use of Proceeds; Regulation U
42


7.08


Limitation on Subsidiary Dividends
42


7.09


Joint Ventures
42


7.10


Restricted Payments
42


7.11


Change in Business
43


7.12


Accounting Changes
43


7.13


Consolidated Leverage Ratio
43






ii    
46969638_8



--------------------------------------------------------------------------------




Section


 
Page


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01


Events of Default
43


8.02


Remedies Upon Event of Default
45


8.03


Application of Funds
46


 
 
 
ARTICLE IX.
MISCELLANEOUS
46


9.01


Amendments, Etc
46


9.02


Notices; Effectiveness; Electronic Communication
46


9.03


No Waiver; Cumulative Remedies
47


9.04


Expenses; Indemnity; Damage Waiver
47


9.05


Payments Set Aside
48


9.06


Successors and Assigns
49


9.07


Treatment of Certain Information; Confidentiality
49


9.08


Set-off
50


9.09


Interest Rate Limitation
50


9.10


Counterparts
51


9.11


Integration
51


9.12


Survival of Representations and Warranties
51


9.13


Severability
51


9.14


Governing Law; Jurisdiction; Etc.
51


9.15


Waiver of Right to Trial by Jury
52


9.16


No Advisory or Fiduciary Responsibility
53


9.17


USA PATRIOT Act Notice
53


9.18


Most Favored Lender
53


 
 
 
SIGNATURES
 
S-1








iii    
46969638_8



--------------------------------------------------------------------------------








SCHEDULES
1.01    Excluded Subsidiaries
5.05    Litigation
5.07    ERISA Matters
5.10    Taxes
5.11    Material Indebtedness
5.12    Environmental Matters
5.16    Subsidiaries
6.06    Insurance Coverage
7.01    Existing Liens
7.04    Investment Policy
7.05    Existing Indebtedness
9.02    Lender’s Office, Certain Addresses for Notices






EXHIBITS
Form of


A    Compliance Certificate
B    Funding Indemnity Letter
C    Loan Notice
D    Term Note
E    Opinions





iv    
46969638_8



--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (the “Agreement”) is entered into as of June 26, 2013,
between ST. JUDE MEDICAL, INC., a Minnesota corporation (the “Borrower”), and
BANK OF AMERICA, N.A. (the “Lender”).
The Borrower has requested that the Lender provide a term loan facility, and the
Lender is willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests or equity of any Person or otherwise causing any Person,
to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Borrower or a Subsidiary is the surviving entity.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 20% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
“Agreement” means this Term Loan Agreement.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

1
        
    
46969638_8

--------------------------------------------------------------------------------






Level
Debt Rating


LIBOR Loans


Base Rate Loans
I
A / A2 / A or higher
0.500%
0.000%
II
A- / A3 / A-
0.625%
0.000%
III
BBB+ / Baa1 / BBB+ or lower
0.750%
0.000%



“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s, or Fitch (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that, (a) if the
Borrower is split-rated and all three Debt Ratings fall in different Levels, the
applicable Level shall be based upon the Level indicated by the middle Debt
Rating; (b) if the Borrower is split-rated and two of the Debt Ratings fall in
the same Level (the “Majority Level”) and the third Debt Rating is in a
different Level, the applicable Level shall be based upon the Majority Level;
(c) if the Borrower shall maintain Debt Ratings from only two of Moody’s, S&P
and Fitch, the applicable Level shall be based on (i) if the two Debt Ratings
are one Level apart, the higher of the two Debt Ratings (the lower pricing); and
(ii) if the two Debt Ratings are two Levels apart, the applicable Level shall be
determined by reference to the Level one Debt Rating lower than the higher of
the two Debt Ratings; (d) if there is only one Debt Rating, the Debt Rating one
Level lower than such Debt Rating shall apply; and (e) if there is no Debt
Rating, the lowest Debt Rating and Level set forth above shall apply.


Initially as of the Closing Date, the Applicable Rate shall be set at Level I.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 29, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto and the accompanying Management’s Discussion and
Analysis of Financial Condition and Results of Operations.
“Bank of America” means Bank of America, N.A. and its successors.

2
        
    
46969638_8

--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

3
        
    
46969638_8

--------------------------------------------------------------------------------




(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income and (iv) other expenses of the Borrower and its Subsidiaries reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period and minus (b) all non-cash items increasing Consolidated
Net Income for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a

4
        
    
46969638_8

--------------------------------------------------------------------------------




Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b).
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other financial obligation (each a “primary
obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire any such primary
obligation or any property constituting direct or indirect security therefor, or
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor in respect of any such primary obligation or otherwise to
maintain the net worth or solvency or any balance sheet item, level of income or
financial condition of such primary obligor, or (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor thereof to make
payment of such primary obligation, or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

5
        
    
46969638_8

--------------------------------------------------------------------------------




“Control” has the meaning specified in the definition of “Affiliate”.
“Debt Rating” has the meaning set forth in the definition of “Applicable Rate”.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum, in
each case to the fullest extent permitted by applicable Laws.
“Dollar” and “$” mean lawful money of the United States.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under

6
        
    
46969638_8

--------------------------------------------------------------------------------




Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Lender from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Lender to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Lender to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.


“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period of
any Eurodollar Rate Loan, the reserve percentage (expressed as a decimal,
carried out to five decimal

7
        
    
46969638_8

--------------------------------------------------------------------------------




places) in effect on such day, whether or not applicable to the Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means each Subsidiary listed on Schedule 1.01 by reason
that such Subsidiary no longer actively conducts any business or operations,
including as a holding or investment company, and has been, will be after the
Closing Date, or likely will be after the Closing Date, liquidated, and in the
event that any such Subsidiary shall after the Closing Date conduct any business
or operations, including as a holding or investment company, such that after
three consecutive fiscal quarters of the Borrower and its Subsidiaries, such
Subsidiary has income equal to or greater than 1% of Consolidated Net Income
determined for the same such period, then such Subsidiary shall no longer be an
Excluded Subsidiary as of the date of delivery, or date delivery is required
(whichever is earlier), of the financial statements of the Borrower and its
Subsidiaries pursuant to Section 6.01(a) or (b) with respect to the third such
consecutive fiscal quarter and a Responsible Officer shall notify the Lender
thereof.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in the Term Loan pursuant to a law in
effect on (i) the Closing Date or (ii) the date on which the Lender changes its
Lending Office, except to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable to the Lender immediately before
it changed its Lending Office, (c) Taxes attributable to the Lender’s failure to
comply with Section 3.01(e), and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding

8
        
    
46969638_8

--------------------------------------------------------------------------------




Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Lender.
“Fitch” means Fitch Ratings Ltd. and any successor thereto.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit B.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

9
        
    
46969638_8

--------------------------------------------------------------------------------




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Incorporated Covenant” has the meaning specified in Section 9.18.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 9.04(b).
“Independent Auditor” has the meaning set forth in Section 6.01(a).

10
        
    
46969638_8

--------------------------------------------------------------------------------




“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any portion of the Term Loan that is a
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Eurodollar Rate Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any portion of the Term Loan
that is a Base Rate Loan, the last Business Day of each March, June, September
and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such portion of the Term Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Transaction” has the meaning set forth in Section 7.04.
“Joint Venture” means a corporation, partnership, joint venture or other similar
legal arrangement (whether created by contract or conducted through a separate
legal entity) now or hereafter formed by the Borrower or any of its Subsidiaries
with another Person in order to conduct a common venture or enterprise with such
Person.

11
        
    
46969638_8

--------------------------------------------------------------------------------




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means the office or offices of the Lender as the Lender may
from time to time notify the Borrower.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan Documents” means this Agreement and the Term Note.
“Loan Notice” means a notice of (a) a borrowing, (b) a conversion of all or a
portion of the Term Loan from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit C.
“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.
“Maturity Date” means two (2) years after the Closing Date, provided, however,
if such date is not a Business Day, the next preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

12
        
    
46969638_8

--------------------------------------------------------------------------------




“Multi-Year Revolving Credit Agreement” means that certain Multi-Year Revolving
Credit Agreement dated as of May 31, 2013 by and among the Borrower, Bank of
America, N.A., as administrative agent and a lender, and the other lenders from
time to time party thereto.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Term Loan or any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06)..
“Outstanding Amount” means, on any date, the outstanding principal amount of the
Term Loan after giving effect to any prepayments occurring on such date.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of

13
        
    
46969638_8

--------------------------------------------------------------------------------




the Code and Section 302 of ERISA, each as in effect prior to the Pension Act
and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Receivables Facility” means one or more accounts receivable
securitization arrangements which provide for (a) the sale of accounts
receivable and any related property by the Borrower and/or any of its
Subsidiaries to a financing party or a special purpose vehicle and (b) if a
special purpose vehicle is used in any such arrangements, the granting of a
security interest in accounts receivables and any related property by such
special purpose vehicle and/or the granting of a security interest by the
Borrower or such Subsidiary in any such related property; provided, however,
that the sum of the aggregate net unrecovered investment and the aggregate
outstanding advances from the financing parties under such accounts receivable
securitization arrangements shall not exceed $150,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation

14
        
    
46969638_8

--------------------------------------------------------------------------------




or termination of any such capital stock or other equity interest or of any
option, warrant or other right to acquire any such capital stock or other equity
interest.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International

15
        
    
46969638_8

--------------------------------------------------------------------------------




Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means the Lender’s obligation to make Term Loans to the
Borrower pursuant to Section 2.01(a) in an aggregate principal amount at any one
time outstanding not to exceed $500,000,000.
“Term Loan” means the advance made by the Lender to the Borrower pursuant to
Section 2.01(a).
“Term Note” means a promissory note made by the Borrower in favor of the Lender
evidencing the Term Loan made by the Lender, substantially in the form of
Exhibit D.
“Type” means, with respect to all or a portion of the Term Loan, its character
as a Base Rate Loan or a Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(1)    (1)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

16
        
    
46969638_8

--------------------------------------------------------------------------------




(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (1) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
(a)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower
shall so request, the Lender and the Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

17
        
    
46969638_8

--------------------------------------------------------------------------------




1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II.
THE TERM LOAN
2.01    The Term Loan. Subject to the terms and conditions set forth herein, the
Lender agrees to make a single loan to the Borrower on the Closing Date in the
amount of the Term Commitment. Any portion of the Term Loan that is prepaid may
not be reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, that any Term Loan
borrowing made on the Closing Date shall be made as Base Rate Loans unless the
Borrower delivers a Funding Indemnity Letter not later than 11:00 a.m. three
Business Days prior to the date of such Term Loan borrowing.
2.02    Conversions and Continuations of Loans.
(b)    Each conversion of all or a portion of the Term Loan from one Type to the
other, and each continuation of any portion of the Term Loan that is a
Eurodollar Rate Loan shall be made upon the Borrower’s irrevocable notice to the
Lender, which may be given by telephone. Each such notice must be received by
the Lender not later than 11:00 a.m. three Business Days prior to the requested
date of any conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Lender of a written Loan Notice, appropriately completed and
signed by a Responsible Officer. Each conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a conversion of a portion of the Term
Loan from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of the Term Loan to
be converted or continued, (iv) the Type to which all or such portion of the
Term Loan is to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable portion of the Term Loan shall
be converted to a Base Rate Loan. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a conversion

18
        
    
46969638_8

--------------------------------------------------------------------------------




to or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no portion of the Term
Loan may be converted to or continued as Eurodollar Rate Loans without the
consent of the Lender.
(d)    The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. The determination of the Eurodollar Rate by the Lender
shall be conclusive in the absence of manifest error. At any time that Base Rate
Loans are outstanding, the Lender shall notify the Borrower of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all borrowings pursuant to Section 2.01, all
conversions of portions of the Term Loan from one Type to the other, and all
continuations of portions of the Term Loan as the same Type, there shall not be
more than ten Interest Periods in effect.
2.03    Prepayments. The Borrower may, upon notice to the Lender, at any time or
from time to time after the Closing Date voluntarily prepay the Term Loan in
whole or in part; provided that (a) such notice must be received by the Lender
not later than 12:00 noon (i) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (ii) on the date of prepayment of Base
Rate Loans; (b) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; (c)
any prepayment made on or prior to the first anniversary of the Closing Date
shall be in an amount equal to the principal amount to be prepaid plus one
percent (1%) times such principal amount to be prepaid; and (d) any prepayment
of Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Term Loans to be prepaid,
and if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Eurodollar Rate Loans. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
of the outstanding Term Loan pursuant to this Section 2.03 shall be applied to
the Outstanding Amount of the Term Loan.
2.04    Repayment of the Term Loan. The Borrower shall repay the Outstanding
Amount of the Term Loan on the Maturity Date.
2.05    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base

19
        
    
46969638_8

--------------------------------------------------------------------------------




Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate.
(b)    If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
after written notice to the Borrower, while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)    Interest on the Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.06    Fees. The Borrower shall pay to the Lender such fees as shall have been
separately agreed upon in writing in the amounts and at all times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.07    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest on the Term Loan shall accrue for the day on which
the Term Loan is made, and shall not accrue on the Term Loan, or any portion
thereof, for the day on which the Term Loan or such portion is paid. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
2.08    Evidence of Debt. The Term Loan made by the Lender shall be evidenced by
one or more accounts or records maintained by the Lender in the ordinary course
of business. The accounts or records maintained by the Lender shall be
conclusive absent manifest error of the amount of the Term Loan made by the
Lender to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. Pursuant to Section 4.01(a)(ii), the Borrower shall execute and
deliver to the Lender a Term Note, which shall evidence the Term Loan in
addition to such accounts or records. The Lender may attach schedules to the
Term Note and endorse thereon the date, Type (if applicable), amount and
maturity of the Term Loan and payments with respect thereto.
2.09    Payments Generally.

20
        
    
46969638_8

--------------------------------------------------------------------------------




(a)    All payments to be made by the Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
set-off. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s address as set
forth on Schedule 9.02, or such other address as the Lender may from time to
time notify the Borrower in writing, in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. All payments
received by the Lender after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower, other than with respect to
the Maturity Date, shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    Nothing herein shall be deemed to obligate the Lender to obtain the funds
for the Term Loan in any particular place or manner or to constitute a
representation by the Lender that it has obtained or will obtain the funds for
the Term Loan in any particular place or manner.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(f)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Lender) require the deduction or
withholding of any Tax from any such payment by the Lender or the Borrower, then
the Lender or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.
(ii)    If the Borrower or the Lender shall be required by the Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Lender shall withhold or make
such deductions as are determined by the Lender to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Lender shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the Lender receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
(iii)    If the Borrower or the Lender shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
the Borrower or the Lender, as required by such Laws, shall withhold or make
such deductions as are

21
        
    
46969638_8

--------------------------------------------------------------------------------




determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Borrower or the Lender,
to the extent required by such Laws, shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the Lender receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(g)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.
(h)    Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
the Lender, and shall make payment in respect thereof within 30 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by the Lender or required to be
withheld or deducted from a payment to the Lender, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, the
Lender shall, and does hereby, indemnify the Borrower, and shall make payable in
respect thereof within thirty days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
the Borrower) incurred by or asserted against the Borrower by any Governmental
Authority as a result of the failure by the Lender, to deliver, or as a result
of the inaccuracy of, any documentation required to be delivered by the Lender
to the Borrower pursuant to subsection (e). The agreements in this clause (ii)
shall survive the repayment, satisfaction or discharge of all other Obligations.
(i)    Evidence of Payments. Upon request by the Borrower or the Lender, as the
case may be, after any payment of Taxes by the Borrower or by the Lender to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Lender or the Lender shall deliver to the Borrower, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Lender, as the case may be.
(j)    Status of Lender; Tax Documentation. (i) The Lender shall deliver to the
Borrower, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable Laws or by the

22
        
    
46969638_8

--------------------------------------------------------------------------------




taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower to determine (A) whether or not payments
made by the Borrower hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
the Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to the Lender by the
Borrower pursuant to this Agreement or otherwise to establish the Lender’s
status for withholding tax purposes in the applicable jurisdictions.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, any Lender that is a U.S. Person shall deliver to the
Borrower on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower), executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.
(iii)    The Lender shall promptly (A) notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of the Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any jurisdiction that the Borrower make any withholding or
deduction for taxes from amounts payable to the Lender.
(k)    Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred and documented by the Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the Lender be required to pay any amount to
the Borrower pursuant to this subsection the payment of which would place the
Lender in a less favorable net after-Tax position than the Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require the Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(l)    Survival. Each party’s obligations under this Section 3.01 shall survive
the repayment, satisfaction or discharge of all Obligations.

23
        
    
46969638_8

--------------------------------------------------------------------------------




3.02    Illegality. If the Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for the
Lender or its applicable Lending Office to make, maintain or fund all or any
portion of the Term Loan in respect of which interest is determined by reference
to the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of the Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by the Lender to
the Borrower, (i) any obligation of the Lender to make or continue Eurodollar
Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of the Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from the Lender,
prepay or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans
(the interest rate on which Base Rate Loans shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if the Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Eurodollar Rate, the Lender shall during the period of such suspension compute
the Base Rate without reference to the Eurodollar Rate component thereof until
it is no longer illegal for the Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If the Lender determines that for any
reason in connection with any request for a conversion to or continuation of a
Eurodollar Rate Loan that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lender of funding the Eurodollar Rate Loan or any
portion thereof, the Lender will promptly so notify the Borrower. Thereafter,
(x) the obligation of the Lender to make or maintain Eurodollar Rate Loans shall
be suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Lender revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a borrowing of Base
Rate Loans in the amount specified therein.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.

24
        
    
46969638_8

--------------------------------------------------------------------------------




(d)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or any Eurodollar Rate Loan;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining the Term Loan or any
portion thereof the interest on which is determined by reference to the
Eurodollar Rate (or maintaining its obligation to make any Eurodollar Rate
Loan), or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of the Lender, the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.


(e)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s holding company regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company as a
consequence of this Agreement, the Term Commitment of the Lender or the Term
Loans made by the Lender, to a level below that which the Lender or the Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.
(f)    Certificates for Reimbursement; Reimbursement Limitation. A certificate
of the Lender (i) setting forth the amount or amounts necessary to compensate
the Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and (ii) stating in reasonable detail the
basis for the charges and the method of computation, and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay the
Lender the amount shown as due on any such certificate within thirty days after
receipt thereof. Notwithstanding any other provisions of this Section 3.04, the
Lender shall not demand compensation for any increased cost, charge or reduction
under subsection (a) and (b) of this Section if it shall not at the time be the
general policy of the Lender to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, and the
Lender shall in good faith endeavor to allocate increased costs or reductions
fairly among all of its affected commitments and credit extensions (whether or
not it seeks compensation from all affected borrowers).

25
        
    
46969638_8

--------------------------------------------------------------------------------




(g)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, such that the
three-month period shall commence upon the date of effectiveness of such Change
in Law).
(h)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Term Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Term Loan,
provided the Borrower shall have received at least 10 days’ prior notice of such
additional interest from the Lender. If the Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, but the Lender gives notice within
30 days after such Interest Payment Date, such additional interest shall be due
and payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of the Lender from time to time,
the Borrower shall promptly compensate the Lender for and hold the Lender
harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period therefor
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b)    any failure by the Borrower to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Eurodollar Rate Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by the Lender for services actually performed in
connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

26
        
    
46969638_8

--------------------------------------------------------------------------------




3.06    Mitigation Obligations. If the Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to the
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 3.01, or if the Lender gives a notice pursuant to Section 3.02, or if
the Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking Eurodollar Rate Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the good faith judgment of the Lender, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject the Lender
to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to the Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Lender in connection with any such
designation or assignment.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive the payment in full of all of the Obligations.
ARTICLE IV.
CONDITIONS PRECEDENT TO TERM LOAN
4.01    Conditions Precedent to Term Loan. The obligation of the Lender to make
the Term Loan is subject to satisfaction of the following conditions precedent:
(a)    The Lender’s receipt of the following, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Lender:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Lender and the Borrower;
(ii)    a Term Note executed by the Borrower in favor of the Lender;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the Lender may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents;
(iv)    such documents and certifications as the Lender may reasonably require
to evidence that the Borrower is duly organized or formed, and that the Borrower
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

27
        
    
46969638_8

--------------------------------------------------------------------------------




(v)    favorable opinions of Jason A. Zellers, General Counsel of the Borrower,
and Dorsey & Whitney, LLP as special counsel to the Borrower, each addressed to
the Lender, in the form of Exhibit E;
(vi)    a certificate of a Responsible Officer either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by the Borrower and the validity against the Borrower
of the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer certifying (A) that the
representations and warranties of the Borrower contained in Article V of this
Agreement, or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.01, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01, (B) no Default shall exist, or would result from the proposed borrowing
hereunder, (C) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(D) the current Debt Ratings;
(viii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and
(ix)    such other assurances, certificates, documents, consents or opinions as
the Lender reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Lender, the Borrower shall have paid all Attorney
Costs of the Lender to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of Attorney Costs as shall constitute its reasonable
estimate of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Lender).
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender that:
5.01    Existence and Power. The Borrower and each of its Subsidiaries (other
than Excluded Subsidiaries):

28
        
    
46969638_8

--------------------------------------------------------------------------------




(a)    is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, as applicable;
(b)    has the power and authority and all governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents;
(c)    is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and
(d)    is in compliance with all Laws; except, in each case referred to in
clause (a), (b), (c) or (d), to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower of this Agreement and each other Loan Document have been duly
authorized by all necessary corporate or other action, and do not and will not:
(i)    contravene the terms of any of the Borrower’s Organization Documents;
(j)    conflict with or result in any breach or contravention of, or the
creation of any Lien under, any document evidencing any Contractual Obligation
to which the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Borrower or its property is subject; or
(k)    violate any Laws.
5.03    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Borrower of
this Agreement or any other Loan Document.
5.04    Binding Effect. This Agreement and each other Loan Document to which the
Borrower is a party constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
5.05    Litigation. Except as specifically disclosed in Schedule 5.05, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Borrower or its
Subsidiaries or any of their respective properties which:
(a)    purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

29
        
    
46969638_8

--------------------------------------------------------------------------------




(b)    would reasonably be expected to have a Material Adverse Effect. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.
5.06    No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by the Borrower. As of the Closing Date,
neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation in any respect which, individually or together with
all such defaults, could reasonably be expected to have a Material Adverse
Effect, or that would, if such default had occurred after the Closing Date,
create an Event of Default under Section 8.01(e).
5.07    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred (provided, that for purposes of this
Section 5.07(c)(i), a Reportable Event shall only constitute an ERISA Event if
such Reportable Event could reasonably be expected to result in liability of the
Borrower or an ERISA Affiliate in an aggregate amount in excess of $5,000,000),
and neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA;

30
        
    
46969638_8

--------------------------------------------------------------------------------




and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.07 hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
5.08    Use of Proceeds; Margin Regulations. The proceeds of the Term Loan are
to be used solely for the purposes set forth in and permitted by Section 6.11
and Section 7.07. Neither the Borrower nor any Subsidiary is generally engaged
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.
5.09    Title to Properties. The Borrower and each Subsidiary have good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, the
property of the Borrower and its Subsidiaries (other than Excluded Subsidiaries)
is subject to no Liens, other than Permitted Liens.
5.10    Taxes. The Borrower and its Subsidiaries (other than Excluded
Subsidiaries) have filed all federal and other material tax returns and reports
required to be filed, and have paid all federal and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect or that is not disclosed on Schedule 5.10.
5.11    Financial Condition.
(a)    The Audited Financial Statements, and the unaudited consolidated
financial statements of the Borrower and its Subsidiaries dated March 30, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on March 30, 2013 including
the notes thereto and the accompanying Management’s Discussion and Analysis of
Financial Condition and Results of Operations:
(i)    were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject to
ordinary, good faith year end audit adjustments in the case of such unaudited
statements;
(ii)    fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and

31
        
    
46969638_8

--------------------------------------------------------------------------------




(iii)    except as specifically disclosed in Schedule 5.11, show all material
Indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Contingent Obligations.
(b)    Since the date of the Audited Financial Statements, there has been no
Material Adverse Effect.
5.12    Environmental Matters. Except as specifically disclosed in Schedule
5.12, existing Environmental Laws and existing Environmental Claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.13    Regulated Entities. Neither the Borrower, any Person controlling the
Borrower, nor any Subsidiary, is an “Investment Company” within the meaning of
the Investment Companies Act of 1940. The Borrower is not subject to any other
federal or state statute or regulation limiting its ability to incur
Indebtedness.
5.14    No Burdensome Restrictions. Neither the Borrower nor any Subsidiary is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.
5.15    Copyrights, Patents, Trademarks and Licenses, Etc. The Borrower and its
Subsidiaries (other than Excluded Subsidiaries) own or are licensed or otherwise
have the right to use all of the patents, trademarks, service marks, trade
names, copyrights, contractual franchises, authorizations and other rights that
are reasonably necessary for the operation of their respective businesses,
without any conflict with the rights of any other Person that could reasonably
be expected to have a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary (other than an Excluded Subsidiary)
infringes upon any rights held by any other Person such that it could reasonably
be expected to have a Material Adverse Effect. Except as specifically disclosed
in Schedule 5.05, no claim or litigation regarding any of the foregoing is
pending or threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to the
knowledge of the Borrower, proposed, which, in either case, could reasonably be
expected to have a Material Adverse Effect.
5.16    Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in part (a) of Schedule 5.16 hereto and
has no equity investments in any other corporation or entity other than those
permitted by Section 7.04(e) or specifically disclosed in part (b) of Schedule
5.16.
5.17    Insurance. The properties of the Borrower and its Subsidiaries (other
than Excluded Subsidiaries) are insured either with financially sound and
reputable insurance companies or under legitimate and responsible self-insurance
programs, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and

32
        
    
46969638_8

--------------------------------------------------------------------------------




owning similar properties in localities where the Borrower or its Subsidiaries
(other than Excluded Subsidiaries) operate.
5.18    Full Disclosure. None of the representations or warranties made by the
Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lender prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.
5.19    Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 9.02.
5.20    Solvency. The Borrower is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary (other than Excluded
Subsidiaries) to:
6.01    Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:
(l)    as soon as available, but not later than 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by the opinion of
Ernst & Young LLP or another nationally-recognized independent public accounting
firm (“Independent Auditor”) which report shall state that such consolidated
financial statements present fairly the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
years. Such opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or be qualified or limited because of a restricted or limited
examination by the Independent Auditor of any material portion of the Borrower
or any Subsidiary’s records; and
(m)    as soon as available, but not later than 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, commencing
with the fiscal quarter ending June 29, 2013, a copy of the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries

33
        
    
46969638_8

--------------------------------------------------------------------------------




as of the end of such fiscal quarter and the related consolidated statements of
income and cash flows for the period commencing on the first day and ending on
the last day of such fiscal quarter, and certified by a Responsible Officer as
fairly presenting, in accordance with GAAP (subject to ordinary, good faith
year-end audit adjustments), the financial position and the results of
operations of the Borrower and its Subsidiaries. As to any information contained
in materials furnished pursuant to Section 6.02(b), the Borrower shall not be
separately required to furnish such information under clause (a) or (b) above,
but the foregoing shall not be in derogation of the obligation of the Borrower
to furnish the information and materials described in subsections (a) and (b)
above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Lender, in form and
detail satisfactory to the Lender:
(c)    (i) concurrently with the delivery of the financial statements referred
to in subsections 6.01(a) and (b), a Compliance Certificate, executed by a
Responsible Officer, which certifies, among other things, that no Default or
Event of Default has occurred and is continuing (except as described therein);
(d)    promptly, copies of all financial statements and reports that the
Borrower sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 10K, 10Q and 8K) that
the Borrower or any Subsidiary may make to, or file with, the SEC;
(e)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary as the Lender may from
time to time reasonably request; and
(f)    promptly, written notice of the Borrower’s receipt of a Debt Rating or
any change in such Debt Rating.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.02; provided that: (i) the Borrower
shall deliver paper copies of such documents to the Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Lender and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Lender of the posting
of any such documents and provide to the Lender by electronic mail electronic
versions (i.e., soft copies) of such documents. The Lender shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above.
6.03    Notices. Promptly notify the Lender:

34
        
    
46969638_8

--------------------------------------------------------------------------------




(a)    of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that is reasonably likely
to become a Default or Event of Default;
(b)    of any matter that has resulted or is reasonably likely to result in a
Material Adverse Effect, including (insofar as the same has resulted or is
reasonably likely to result in a Material Adverse Effect) (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or its Subsidiaries; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any of its Subsidiaries and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any of
its Subsidiaries, including pursuant to any applicable Environmental Laws;
(c)    of any of the following events affecting the Borrower, together with a
copy of any notice with respect to such event that may be required to be filed
with a Governmental Authority and any notice delivered by a Governmental
Authority to the Borrower with respect to such event:
(iii)    an ERISA Event;
(iv)    the adoption of any new Pension Plan or other Plan subject to Section
412 of the Code;
(v)    the adoption of any amendment to a Pension Plan or other Plan subject to
Section 412 of the Code that results in a material increase in contributions or
Unfunded Pension Liability; or
(vi)    the commencement of contributions to any Pension Plan or other Plan
subject to Section 412 of the Code;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any of its consolidated Subsidiaries.
Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Borrower or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under Section 6.03(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or reasonably foreseeably will be)
breached or violated.
6.04    Preservation of Corporate Existence, Etc.
(c)    Preserve and maintain in full force and effect its corporate existence
and good standing under the laws of its state or jurisdiction of incorporation
or formation, except with respect to any Subsidiary that is not the continuing
or surviving Person or any Subsidiary that disposes of all of its assets to
another Person, in each case in connection with transactions permitted by
Section 7.03;
(d)    preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its

35
        
    
46969638_8

--------------------------------------------------------------------------------




business except in connection with transactions permitted by Section 7.03 and
sales of assets permitted by Section 7.02;
(e)    use reasonable efforts, in the ordinary course of business, to preserve
its business organization and goodwill, except with respect to any Subsidiary
that is not the continuing or surviving Person or any Subsidiary that disposes
of all of its assets to another Person, in each case in connection with
transactions permitted by Section 7.03; and
(f)    preserve or renew, to the extent permitted by Law, all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
6.05    Maintenance of Property. Maintain, and preserve all its property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted, and make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. The Borrower and each Subsidiary
(other than an Excluded Subsidiary) shall use the standard of care typical in
the industry in the operation and maintenance of its facilities.
6.06    Insurance. Maintain, either with financially sound and reputable
independent insurers or under legitimate and responsible self-insurance
programs, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons; provided that at all
times during the term of this Agreement the Borrower shall maintain insurance
coverage with sound and reputable independent insurers or legitimate and
responsible self-insurance programs in substantially the same amounts and
covering substantially the same risks as the coverage existing on the Closing
Date which is specifically disclosed in Schedule 6.06. Upon request of the
Lender, the Borrower shall furnish the Lender, at reasonable intervals (but not
more than once per calendar year), a certificate of the Borrower’s insurance
broker setting forth the nature, extent and such other information as the Lender
may reasonably request regarding the independent insurance maintained by the
Borrower and its Subsidiaries (other than Excluded Subsidiaries) in accordance
with this Section 6.06.
6.07    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all their respective obligations and liabilities with respect to
which the failure to make payment could reasonably be expected to have a
Material Adverse Effect, including (insofar as the same could reasonably be
expected to have a Material Adverse Effect):
(a)    all tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary;
(b)    all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrower or such Subsidiary; and

36
        
    
46969638_8

--------------------------------------------------------------------------------




(c)    all Indebtedness, as and when due and payable.
6.08    Compliance with Laws. Comply, in all material respects with all
requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act and Regulation U
issued by the FRB), except such as may be contested in good faith or as to which
a bona fide dispute may exist.
6.09    Inspection of Property and Books and Records. The Borrower shall
maintain and shall cause each Subsidiary (other than Excluded Subsidiaries) to
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries. The Borrower shall permit, and shall cause each
Subsidiary (other than Excluded Subsidiaries) to permit, representatives and
independent contractors of the Lender, at the expense of the Borrower for one
annual visit and inspection and at the expense of the Lender for each more
frequent visit and inspection, to visit and inspect any of their respective
properties, to examine their respective corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, when an Event of
Default exists the Lender or any other agent or representative appointed by the
Lender may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and without advance notice at the Borrower’s
expense.
6.10    Environmental Laws. The Borrower shall, and shall cause each Subsidiary
to, conduct its operations and keep and maintain its property in compliance with
all Environmental Laws (except for any noncompliance which has not resulted or
is not reasonably likely to result in a Material Adverse Effect).
6.11    Use of Proceeds. Use the proceeds of the Term Loan for working capital,
capital expenditures, acquisitions, share repurchases and other corporate
purposes not in contravention of any Law or of any Loan Document.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower shall not, nor shall it permit any Subsidiary (other than an Excluded
Subsidiary) to, directly or indirectly:
7.01    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):
(g)    any Lien existing on property of the Borrower or any Subsidiary on the
Closing Date and set forth in Schedule 7.01 securing Indebtedness outstanding on
such date and any renewals or extensions thereof, provided that the property
covered thereby is not increased and, in the case of

37
        
    
46969638_8

--------------------------------------------------------------------------------




any Liens on property of any Subsidiary whose Indebtedness is secured thereby,
any renewal or extension of the obligations secured or benefited thereby, if
applicable, is permitted by Section 7.05;
(h)    any Lien created under any Loan Document;
(i)    Liens for taxes, fees, assessments or other governmental charges
which-are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 6.07, provided that no notice
of lien has been filed or recorded under the Code;
(j)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;
(k)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;
(l)    Liens on the property of the Borrower or any of its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;
(m)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Borrower and its Subsidiaries;
(n)    Liens on assets of companies which become Subsidiaries after the date of
this Agreement, provided, however, that such Liens existed at the time the
respective companies became Subsidiaries and were not created in anticipation
thereof, and any renewals or extensions thereof, provided that the property
covered thereby is not increased and, in the case of any Liens on property of
any Subsidiary whose Indebtedness is secured thereby, any renewal or extension
of the obligations secured or benefited thereby, if applicable, is permitted by
Section 7.05;
(o)    purchase money security interests on any property acquired or held by the
Borrower or any Subsidiary in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such property; provided that (i) any such Lien attaches to
such property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such property, and (iv) the principal amount of the Indebtedness
secured by any and all such purchase money security interests shall not at any
time exceed $125,000,000;

38
        
    
46969638_8

--------------------------------------------------------------------------------




(p)    Liens securing obligations in respect of capital leases on assets subject
to such leases, provided that such capital leases are otherwise permitted
hereunder;
(q)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by either of the Borrower or any
Subsidiary to provide collateral to the depository institution;
(r)    other Liens on property, provided that the sum of the aggregate
Indebtedness secured by such Liens (exclusive of Indebtedness secured by Liens
permitted by clauses (a) through (k), (m) and (n) hereof) shall not exceed an
amount equal to 15% of Consolidated Tangible Net Worth as shown on the
Borrower’s consolidated balance sheet for its most recent prior fiscal quarter;
(s)    Liens on accounts receivable and related property of any Subsidiary of
the Borrower and/or on any such related property of the Borrower, in each case
subject to a Permitted Receivables Facility and created in connection with such
Permitted Receivables Facility;
(t)    Liens on property existing at the time of acquisition thereof by the
Borrower or any Subsidiary; provided, such Liens were in existence prior to such
acquisition and were not created in contemplation of such acquisition; and
(u)    Liens securing reimbursement obligations with respect to letters of
credit arising by operation of law under Section 5-118(a) of the Uniform
Commercial Code.
7.02    Disposition of Assets. Sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one or a series of transactions) any property
(including accounts and notes receivable, with or without recourse) or enter
into any agreement to do any of the foregoing, except:
(e)    dispositions of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business;
(f)    the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;
(g)    other dispositions of property during the term of this Agreement whose
net book value in the aggregate shall not exceed 10% of the total assets of the
Borrower and its consolidated Subsidiaries as reflected on the balance sheet of
the Borrower and its consolidated Subsidiaries for their most recent prior
fiscal quarter; and
(h)    the sale of notes or account receivables (or interests therein) pursuant
to and in accordance with the terms of a Permitted Receivables Facility by the
Borrower or any Subsidiary.

39
        
    
46969638_8

--------------------------------------------------------------------------------




7.03    Consolidations and Mergers. Merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:
(g)    any Subsidiary may merge with the Borrower, provided that the Borrower
shall be the continuing or surviving corporation, or with any one or more
Subsidiaries;
(h)    any Subsidiary may (i) voluntarily liquidate, dissolve or windup or (ii)
sell, transfer or distribute all or substantially all of its assets (upon
voluntary liquidation or otherwise), to the Borrower or another Subsidiary or as
otherwise permitted by Section 7.02; and
(i)    any Subsidiary may merge with a third party in order to consummate an
Acquisition permitted by Section 7.04, including any merger as a result of which
the third party is the surviving entity, so long as such entity upon the
consummation of the merger is a Subsidiary.
7.04    Loans and Investments. Purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, extension of credit
or capital contribution to or any other investment in, any Person including any
Affiliate of the Borrower, except for:
(c)    investments in cash equivalents and short term marketable securities in
accordance with the written investment policy approved from time to time by the
Borrower’s board of directors, a current copy of which is set forth as Schedule
7.04 attached hereto and provided further, that the Borrower shall provide a
copy of such policy to the Lender upon written request given to the Lender from
time to time;
(d)    extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;
(e)    extensions of credit by the Borrower to any of its Subsidiaries or by any
of its Subsidiaries to another of its Subsidiaries or to the Borrower;
(f)    Acquisitions, including investments in a Subsidiary or a third party
incurred in order to consummate Acquisitions, provided that (i) such
Acquisitions are undertaken in accordance with all applicable Laws; and (ii) the
prior, effective written consent or approval to such Acquisition of the board of
directors or equivalent governing body of the acquiree or any owner of any
assets being acquired is obtained if such consent or approval is required to
authorize the same;
(g)    minority equity investments or venture capital investments, provided that
such investments are within the healthcare industry;
(h)    loans or other advances made during the term of this Agreement by the
Borrower or any of their Subsidiaries which in the aggregate do not exceed 2.5%
of the total assets of the Borrower

40
        
    
46969638_8

--------------------------------------------------------------------------------




and its consolidated Subsidiaries as reflected on the balance sheet of the
Borrower and its consolidated Subsidiaries for the most recent fiscal quarter
preceding the date of determination;
(i)    Advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; and
(j)    investments in one or more Subsidiaries of the Borrower by the Borrower
or another Subsidiary.
The Borrower shall not, and shall not suffer or permit any of its Subsidiaries
to, use any portion of the Term Loan proceeds, directly or indirectly, to
acquire any securities in connection with any transaction subject to Section
13(d) (other than an Investment Transaction) or Section 14 of the Exchange Act,
unless, prior to the time such transaction becomes subject to such Section 13 or
14, the board of directors or other applicable governing body of the Person that
is the issuer of such securities has adopted a resolution approving such
transaction. For purposes of this Section 7.04, an “Investment Transaction”
means a transaction subject to Section 13(d) of the Exchange Act, provided that
in connection with such transaction the Borrower or any Subsidiary (as the case
may be) has reported and at all times continues to report to the SEC that such
transaction is undertaken for investment purposes or strategic business
purposes.
7.05    Limitation on Subsidiary Indebtedness. Permit any Subsidiary to create,
incur, assume, suffer to exist, or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness or Contingent Obligations,
except:
(e)    Indebtedness outstanding on the date hereof and listed on Schedule 7.05
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith and by an amount equal to any
existing commitments unutilized thereunder;
(f)    letters of credit, bid bonds, performance guarantees and overdraft
obligations guaranteed by the Borrower so long as the aggregate Indebtedness and
Contingent Obligations under this subsection (b) is not of any time in excess of
$200,000,000;
(g)    endorsements for collection or deposit in the ordinary course of
business;
(h)    Indebtedness of any Subsidiary incurred pursuant to a Permitted
Receivables Facility;
(i)    Indebtedness consisting of (i) the 1.58% unsecured private placement
notes issued by St. Jude Medical Japan Co. Ltd. (“SJM Japan”) in April 2010 in
the original principal amount of 8,140,500,000 Japanese Yen, guaranteed by the
Borrower and maturing April 28, 2017, (ii) the 2.04% unsecured private placement
notes issued by SJM Japan in April 2010 in the original principal amount of
12,753,450,000 Japanese Yen, guaranteed by the Borrower and maturing April 20,
2020,

41
        
    
46969638_8

--------------------------------------------------------------------------------




and (iii) all loans and other obligations incurred by SJM Japan under an
overdraft facility with Mizuho Bank Ltd. and Sumitomo Mitsui Banking Corporation
in the maximum aggregate principal amount at any time outstanding of
8,000,000,000 Japanese Yen, and, with respect to each of clauses (i), (ii) and
(iii), any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith and by an amount equal to any
existing commitments unutilized thereunder;
(j)    Indebtedness consisting of (i) agreements by a Subsidiary in connection
with an acquisition to provide additional consideration payments upon the
achievement of certain milestones, (ii) contingent commitments by a Subsidiary
to acquire various businesses involved in the distribution of the Borrower's or
its Subsidiaries' products, (iii) commitments by a Subsidiary to fund minority
investments and (iv) other contingent acquisition payments to be made by a
Subsidiary;
(k)    other Indebtedness or Contingent Obligations, provided that the aggregate
amount of Indebtedness and Contingent Obligations permitted under subsections
(a) and (g) of this Section 7.05 shall not exceed $350,000,000; and
(l)    Indebtedness permitted under Section 7.04.
The restrictions contained in this Section shall not include any Indebtedness of
any Subsidiary incurred under this Agreement.
7.06    Transactions with Affiliates. Enter into any transaction with any
Affiliate of the Borrower, except in the ordinary course of business or upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary and provided such transaction is
not otherwise restricted hereunder.
7.07    Use of Proceeds; Regulation U. Following the application of proceeds of
the Term Loan, have more than 25% of the value of assets of the Borrower, which
are subject to any arrangement with the Lender (herein or otherwise) whereby the
Borrower’s or any Subsidiary’s right or ability to sell, pledge or otherwise
dispose of assets is in any way restricted, be Margin Stock.
7.08    Limitation on Subsidiary Dividends. Permit any Subsidiary (other than an
Excluded Subsidiary) to enter into any agreement with any Person (other than the
Lender pursuant to this Agreement) which prohibits or limits the ability of such
Subsidiary (other than an Excluded Subsidiary) to declare or pay any dividends
or make other distributions of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of the capital stock of such
Subsidiary (other than an Excluded Subsidiary).
7.09    Joint Ventures. Enter into any Joint Venture which is not in the
healthcare industry.

42
        
    
46969638_8

--------------------------------------------------------------------------------




7.10    Restricted Payments. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its capital stock, or purchase, redeem or
otherwise acquire for value any shares of its capital stock or any warrants,
rights or options to acquire such shares, now or hereafter outstanding; except
that the Borrower and any wholly-owned Subsidiary may:
(a)    declare and make dividend payments or other distributions payable solely
in its common stock;
(b)    purchase, redeem or otherwise acquire shares of its common stock or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock; and
(c)    declare or pay cash dividends to its stockholders and purchase, redeem or
otherwise acquire shares of its capital stock or warrants, rights or options to
acquire any such shares for cash provided, that, before and immediately after
giving effect to such proposed action, no Default or Event of Default exists or
would exist.
7.11    Change in Business. Engage in any material line of business
substantially different from those lines of business carried on by the Borrower
and its Subsidiaries on the date hereof.
7.12    Accounting Changes. Make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any Subsidiary.
7.13    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of the Borrower to be greater
than 3.5 to 1.0 for the four fiscal quarters ending on such date.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(i)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of the Term Loan, (ii) within three days
after the same becomes due, any interest on the Term Loan or any fee due
hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
(j)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.09, or
6.11 or Article VII and, with respect to any default under Section 6.01 or 6.02,
such default shall remain unremedied for a period of five days; or
(k)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for 30 days after the earlier

43
        
    
46969638_8

--------------------------------------------------------------------------------




of (i) the date upon which a Responsible Officer knew or reasonably should have
known of such failure and (ii) the date upon which written notice thereof is
given to the Borrower by the Lender; or
(l)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or
(m)    Cross-Default. (i) The Borrower or any Subsidiary (other than an Excluded
Subsidiary) (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the $75,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such other Indebtedness or Guarantee or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$75,000,000; or
(n)    Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
(other than an Excluded Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(o)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Excluded Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

44
        
    
46969638_8

--------------------------------------------------------------------------------




(p)    Judgments. There is entered against the Borrower or any Subsidiary (other
than an Excluded Subsidiary) (i) a final judgment or order for the payment of
money in an aggregate amount exceeding $150,000,000 (to the extent not covered
by independent third-party insurance), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(q)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $125,000,000; or
(r)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or
(s)    Change of Control. There occurs any Change of Control with respect to the
Borrower; or
(t)    Loss of Licenses. (i) The Food and Drug Administration or any other
Governmental Authority revokes or fails to renew any material license, permit,
franchise, patent, trademark, service mark, trade name, copyright, authorization
or other right of the Borrower or any Subsidiary, or the Borrower or any
Subsidiary for any reason loses any material license, permit, franchise, patent,
trademark, service mark, trade name, copyright, authorization or other right, or
the Borrower or any Subsidiary suffers the imposition of any restraining order,
escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any material license, permit,
franchise, patent, trademark, service mark, trade name, copyright, authorization
or other right; and (ii) any event or circumstance described in clause (i) has
resulted or is reasonably likely to result in a Material Adverse Effect.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:
(j)    declare the unpaid principal amount of the Term Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

45
        
    
46969638_8

--------------------------------------------------------------------------------




(k)    exercise all rights and remedies available to it under the Loan Documents
or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the Term Loan and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of the Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loan has automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Lender in an order and in a manner as the Lender may determine in
its sole discretion, and any amount remaining after such application, if any,
shall be distributed to the Borrower or as required by Law.
ARTICLE IX.
MISCELLANEOUS
9.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Lender
and the Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
9.02    Notices; Effectiveness; Electronic Communication.
(k)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications to be given by the
Borrower or the Lender as provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile to the address or facsimile number
specified for such Person on Schedule 9.02, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number as set forth on Schedule 9.02.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(l)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

46
        
    
46969638_8

--------------------------------------------------------------------------------




Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(m)    Change of Address, Etc. Each of the Borrower and the Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other party.
(n)    Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Lender may be recorded by the
Lender, and each of the parties hereto hereby consents to such recording.
9.03    No Waiver; Cumulative Remedies. No failure by the Lender to exercise,
and no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
9.04    Expenses; Indemnity; Damage Waiver.
(d)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out of pocket expenses incurred by the Lender (including the fees,
charges and disbursements of any counsel for the Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Term Loan, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of the
Term Loan.

47
        
    
46969638_8

--------------------------------------------------------------------------------




(e)    Indemnification by the Borrower. The Borrower shall indemnify the Lender,
and each Related Party of the Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby (including in respect of any matters addressed in
Section 3.01), (ii) the Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 9.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(f)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Term Loan or the use of the proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(g)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(h)    Survival. The agreements in this Section shall survive the satisfaction
or discharge of all the other Obligations.

48
        
    
46969638_8

--------------------------------------------------------------------------------




9.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Lender, or the Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred
9.06    Successors and Assigns.
(a)    Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Lender and (ii) the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
by the Lender unless (A) an Event of Default has occurred and is continuing at
the time of such assignment or (B) such assignment is to an Affiliate of the
Lender. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
9.07    Treatment of Certain Information; Confidentiality. The Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of, or
prospective assignee of, any of its rights and obligations under this Agreement
or (ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis and as applicable to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facility provided
hereunder or (ii) the CUSIP Service

49
        
    
46969638_8

--------------------------------------------------------------------------------




Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facility
provided hereunder, (h) with the consent of the Borrower, (i) to any credit
insurance provider relating to the Borrower and its Obligations or (j) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Lender or any of its
Affiliates on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information
(provided that such Person has adopted or implemented reasonable confidentiality
standards and protections).
The Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws
9.08    Set-off. If an Event of Default shall have occurred and be continuing,
the Lender and its Affiliates are hereby authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Lender, irrespective of whether or not the Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of the Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The Lender agrees to notify the
Borrower promptly after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
9.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loan or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received

50
        
    
46969638_8

--------------------------------------------------------------------------------




by the Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
9.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
telecopy or electronic format (including .pdf) shall be effective as delivery of
a manually executed counterpart of this Agreement and the other Loan Documents.
9.11    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
9.12    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of the making of the Term Loan, and shall continue in full force and
effect as long as the Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.
9.13    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.14    Governing Law; Jurisdiction; Etc..
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS

51
        
    
46969638_8

--------------------------------------------------------------------------------




TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY OF ITS RELATED PARTIES IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
9.15    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY

52
        
    
46969638_8

--------------------------------------------------------------------------------




OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
9.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the services regarding this Agreement provided by
the Lender are arm’s-length commercial transactions between the Borrower and its
respective Affiliates, on the one hand, and the Lender, on the other hand, (B)
the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) the Lender has no
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Lender and its Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and the Lender has no
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
9.17    USA PATRIOT Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), the Lender may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.
The Borrower shall, promptly following a request by the Lender, provide all
documentation and other information that the Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
9.18    Most Favored Lender. If at any time the Multi-Year Revolving Credit
Agreement includes any covenant which is not contained in this Agreement, or any
existing covenant in the Multi-Year Revolving Credit Agreement which is also
contained in this Agreement is amended or

53
        
    
46969638_8

--------------------------------------------------------------------------------




modified in any manner, or a consent or waiver has been given in respect
thereof, then and in such event the Borrower shall, in the event the Lender is
not party to the Multi-Year Revolving Credit Agreement, give written notice
thereof to the Lender not later than ten days following the date of execution of
such Multi-Year Revolving Credit Agreement or amendment thereof, as the case may
be. Effective on the date of execution of such Multi-Year Revolving Credit
Agreement or amendment, other modification, waiver or consent thereof (to which
Bank of America has consented to such amendment, modification, waiver or
consent), as the case may be, such covenants and related definitions and other
provisions (collectively, the “Incorporated Covenants”) shall then and thereupon
(mutatis mutandis) be deemed to have been incorporated herein; and any breach or
event of default in respect of any such Incorporated Covenant shall, subject to
the foregoing, be deemed to be an Event of Default hereunder subject to all
applicable terms and provisions of this Agreement, including, without
limitation, the right of the Lender to waive or not waive any breach thereof
(independent of any right of any other creditor of the Borrower or such
Subsidiary in respect of any such Incorporated Covenants). Without limiting the
foregoing, any amendment, elimination or termination of, or waiver or consent
with respect to, any such Incorporated Covenant (including as a result of the
termination or repayment in full of the Multi-Year Revolving Credit Agreement)
in accordance with the terms of the Multi-Year Revolving Credit Agreement to
which Bank of America has consented to shall then and thereupon (mutatis
mutandis) constitute an amendment, elimination or termination, as the case may
be, of, or waiver or consent with respect to, such Incorporated Covenant
hereunder.


[The remainder of this page intentionally left blank.]

54
        
    
46969638_8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
ST. JUDE MEDICAL, INC.
By: /s/ Donald J. Zurbay________
Name: Donald J. Zurbay
Title: Vice President Finance and CFO

St. Jude Medical, Inc.
Term Loan Agreement
Signature Page
46969638



--------------------------------------------------------------------------------




LENDER:


BANK OF AMERICA, N.A.




By:    /s/Robert LaPorte        
Name:    Robert LaPorte
Title:    Vice President



St. Jude Medical, Inc.
Term Loan Agreement
Signature Page
46969638



--------------------------------------------------------------------------------




SCHEDULE 1.01
EXCLUDED SUBSIDIARIES
None





48416688_3
S-1





--------------------------------------------------------------------------------




SCHEDULE 5.05
LITIGATION
Product Liability Litigation


Silzone Litigation and Insurance Receivables: The Borrower has been sued in
various jurisdictions beginning in March 2000 by some patients who received a
heart valve product with Silzone coating, which the Borrower stopped selling in
January 2000. The Borrower has vigorously defended against the claims that have
been asserted and will continue to do so with respect to any remaining claims.
The Borrower's outstanding Silzone cases consist of one class action in Ontario
that has been appealed by the plaintiffs, one individual case in Ontario and one
individual case filed in the U.S. District Court for the District of Arizona. In
June 2012, the Ontario Court ruled in the Borrower's favor on all nine common
class issues in a class action involving Silzone patients, and the case was
dismissed. In September 2012, counsel for the class filed an appeal with the
Court of Appeal for the Province of Ontario and filed their initial appellate
brief on February 28, 2013. The Borrower is scheduled to file its responsive
brief in August 2013, and the appeal will likely be heard in November 2013. The
individual case in Ontario requests damages in excess of $1 million (claiming
unspecified special damages, health care costs and interest) and the individual
case in Arizona requests damages in excess of seventy-five thousand dollars.
Based on the Borrower’s historical experience, the amount ultimately paid, if
any, often does not bear any relationship to the amount claimed.
The Borrower has recorded an accrual for probable legal costs, settlements and
judgments for Silzone related litigation. The Borrower is not aware of any
unasserted claims related to Silzone-coated products. For all Silzone legal
costs incurred, the Borrower records insurance receivables for the amounts that
it expects to recover based on its assessment of the specific insurance
policies, the nature of the claim and the Borrower’s experience with similar
claims. The Borrower’s current and final insurance layer for Silzone claims
consists of $13 million of remaining coverage with two insurance carriers. To
the extent that the Borrower’s future Silzone costs (the material components of
which are settlements, judgments, legal fees and other related defense costs)
exceed its remaining insurance coverage, the Borrower would be responsible for
such costs.
The following table summarizes the Borrower’s Silzone legal accrual and related
insurance receivable at March 30, 2013 and December 29, 2012 (in millions):
 
 
 
 
 
 
 
 
 
 
March 30, 2013
 
December 29, 2012
Silzone legal accrual
$
5
 
 
$
4
 
Silzone insurance receivable
$
3
 
 
$
3
 




48416688_3
S-2





--------------------------------------------------------------------------------








Riata Litigation: On April 18, 2013, a lawsuit seeking a class action was filed
against the Borrower in the U.S. District Court for the Western District of
Washington by plaintiffs alleging they suffered injuries caused by Riata and
Riata ST Silicone Defibrillation Leads. The potential class of plaintiffs in
this lawsuit is limited to residents of the State of Washington. The complaint
seeks compensatory damages in unspecified amounts, punitive damages and a
declaratory judgment that the Borrower is liable to the proposed class members
for any past, present and future evaluative monitoring, and corrective medical,
surgical and incidental expenses and losses.
As of May 6, 2013, the Borrower has also received 23 lawsuits from individual
plaintiffs alleging injuries caused by, and asserting product liability claims
concerning, Riata and Riata ST Silicone Defibrillation Leads. Most of these
individual lawsuits are brought by a single plaintiff, but some of them name
multiple individuals as plaintiffs. The action in Washington is the only case
that seeks a class action. One of the multi-plaintiff lawsuits, filed in the
Superior Court of California for the city and county of Los Angeles on April 4,
2013, joins 29 unrelated claimants, and two of the multi-plaintiff lawsuits each
join two unrelated claimants. Of these 23 lawsuits, nine cases are pending in
federal courts, including three in the U.S. District Court for the District of
Minnesota, four in the U.S. District Court for the Central District of
California, one in the U.S. District Court for the Northern District of Georgia
and one in the U.S. District Court for the Eastern District of Louisiana. The
remaining 14 lawsuits are pending in state courts across the country, including
seven in Minnesota, five in California, one in Indiana and one in South
Carolina.
All but one of the claimants in the aforementioned suits allege bodily injuries
as a result of surgical removal and replacement of Riata leads, or other
complications, which they attribute to the leads. The majority of the claimants
who seek recovery for implantation and/or surgical removal of Riata leads are
seeking compensatory damages in unspecified amounts, and declaratory judgments
that the Borrower is liable to the claimants for any past, present and future
evaluative monitoring, and corrective medical, surgical and incidental expenses
and losses. Several claimants also seek punitive damages.
The Borrower intends to vigorously defend against the claims that have been
asserted. The Borrower has not recorded an expense related to any potential
damages in connection with these matters because any potential loss is not
probable or reasonably estimable.




Patent and Other Intellectual Property Litigation


Volcano Corporation & LightLab Imaging Litigation: The Borrower's subsidiary,
LightLab Imaging, has pending litigation with Volcano Corporation (Volcano) and
Axsun Technologies, Inc. (Axsun), a subsidiary of Volcano, in the Massachusetts
state court and in state court in Delaware.



48416688_3
S-3





--------------------------------------------------------------------------------




LightLab Imaging makes and sells optical coherence tomography (OCT) imaging
systems. Volcano is a LightLab Imaging competitor in medical imaging. Axsun
makes and sells lasers and is a supplier of lasers to LightLab Imaging for use
in OCT imaging systems. The lawsuits arise out of Volcano's acquisition of Axsun
in December 2008. Before Volcano acquired Axsun, LightLab Imaging and Axsun had
worked together to develop a tunable laser for use in OCT imaging systems. While
the laser was in development, LightLab Imaging and Axsun entered into an
agreement pursuant to which Axsun agreed to sell its tunable lasers exclusively
to LightLab in the field of human coronary artery imaging for a certain period
of time.
After Volcano acquired Axsun in December 2008, LightLab Imaging sued Axsun and
Volcano in Massachusetts, asserting a number of claims arising out of Volcano's
acquisition of Axsun. In January 2011, the Court ruled that Axsun's and
Volcano's conduct constituted knowing and willful violations of a statute which
prohibits unfair or deceptive acts or practices or acts of unfair competition,
entitling LightLab Imaging to double damages, and furthermore, that LightLab
Imaging was entitled to recover attorneys' fees. In February 2011, Volcano and
Axsun were ordered to pay the Borrower for reimbursement of attorneys' fees and
double damages, which Volcano paid to the Borrower in July 2011. The Court also
issued certain injunctions and declaratory relief against Volcano. The Borrower
has also appealed certain rulings relating to the trial court's exclusion of
certain expert testimony and its refusal to enter permanent injunctions. In
January 2013, the Supreme Judicial Court for Massachusetts granted the
Borrower's request to bypass the intermediary appellate court and has accepted
the matter for its direct review.
In May 2011, LightLab Imaging initiated a lawsuit against Volcano and Axsun in
the Delaware state court. The suit seeks to enforce LightLab Imaging's exclusive
contract with Axsun, and also alleges claims to prevent Volcano from interfering
with that contract and to bar Axsun and Volcano from using LightLab Imaging
confidential information and trade secrets, and to prevent Volcano and Axsun
from violating a Massachusetts statute prohibiting unfair methods of competition
and unfair or deceptive acts or practices relating to LightLab Imaging's tunable
laser technology. In May 2012, the Court granted Volcano's motion to stay the
proceedings until Volcano provides notice of its intent to begin clinical trials
or engage in other public activities with an OCT imaging system that uses a type
of light source that is in dispute in the lawsuit. Volcano is under an order to
provide such a notice at least 45 days before beginning such trials or engaging
in such activities. In April 2013, the Court denied a motion by the Borrower to
lift the stay.
Volcano Corporation & St. Jude Medical Patent Litigation: In July 2010, the
Borrower filed a lawsuit in federal district court in Delaware against Volcano
for patent infringement. In the suit, the Borrower asserted certain patents
against Volcano and seeks injunctive relief and monetary damages. The infringed
patents are part of the St. Jude Medical PressureWire technology platform, which
was acquired as part of St. Jude Medical's purchase of Radi Medical Systems in
December 2008. On October 19, 2012 a jury ruled in favor of Volcano finding that
certain Volcano patents do not infringe the Borrower's patents and that certain
St. Jude Medical patents were invalid. The



48416688_3
S-4





--------------------------------------------------------------------------------




Borrower has filed a motion for judgment as a matter of law and for a new trial.
If necessary, the Borrower will appeal to the appellate court and raise
challenges to various issues related to the trial that resulted in the October
19, 2012 jury decision. Volcano also filed counterclaims against the Borrower in
this case, alleging certain St. Jude Medical patent claims are unenforceable and
that certain St. Jude Medical products infringe certain Volcano patents. On
October 25, 2012, a jury ruled that the Borrower did not infringe certain
Volcano patents. The Court entered judgment on both October jury verdicts in
January 2013. Both parties filed post-trial motions, which have yet to be ruled
upon by the Court, and are moving forward with other post-trial proceedings.
On April 16, 2013, Volcano filed a lawsuit in federal district court in Delaware
against the Borrower alleging that the Borrower is infringing two U.S. patents
owned by Volcano which were issued that same day. The allegations relate to the
Borrower's PressureWire technology (Fractional Flow Reserve) FFR Platforms,
including ILUMIEN PCI Optimization System and Quantien Integrated FFR platforms.
In its complaint, Volcano seeks both injunctive relief and monetary damages. The
Borrower plans to vigorously defend against the claims asserted.




Securities and Other Shareholder Litigation


March 2010 Securities Class Action Litigation: In March 2010, a securities
lawsuit seeking class action status was filed in federal district court in
Minnesota against the Borrower and certain officers on behalf of purchasers of
St. Jude Medical common stock between April 22, 2009 and October 6, 2009. The
lawsuit relates to the Borrower's earnings announcements for the first, second
and third quarters of 2009, as well as a preliminary earnings release dated
October 6, 2009. The complaint, which seeks unspecified damages and other relief
as well as attorneys' fees, alleges that the Borrower failed to disclose that it
was experiencing a slowdown in demand for its products and was not receiving
anticipated orders for cardiac rhythm management devices. Class members allege
that the Borrower's failure to disclose the above information resulted in the
class purchasing St. Jude Medical stock at an artificially inflated price. In
December 2011, the Court issued a decision denying a motion to dismiss filed by
the defendants in October 2010. On October 25, 2012, the Court granted
plaintiffs' motion to certify the case as a class action, which defendants did
not oppose. The discovery phase of the case is ongoing, and the Borrower intends
to continue to vigorously defend against the claims asserted in this lawsuit.


December 2012 Securities Class Action Litigation: On December 7, 2012, a
securities class action lawsuit was filed in federal district court in Minnesota
against the Borrower and an officer for alleged violations of the federal
securities laws, on behalf of all purchasers of the publicly traded securities
of the Borrower between October 17, 2012 and November 20, 2012. The complaint,
which seeks unspecified damages and other relief as well as attorneys' fees,
challenges the



48416688_3
S-5





--------------------------------------------------------------------------------




Borrower’s disclosures concerning its high voltage cardiac rhythm lead products
during the purported class period. On December 10, 2012, a second securities
class action lawsuit was filed in federal district court in Minnesota against
the Borrower and certain officers for alleged violations of the federal
securities laws, on behalf of all purchasers of the publicly traded securities
of the Borrower between October 19, 2011 and November 20, 2012. The second
complaint pursues similar claims and seeks unspecified damages and other relief
as well as attorneys’ fees. In March 2013, the Court consolidated the two cases,
appointed lead counsel and a lead plaintiff, and issued an order requiring that
the plaintiffs file their consolidated amended complaint by June 25, 2013, and
that the Borrower file its responsive pleading by August 26, 2013. The Borrower
intends to vigorously defend against the claims asserted in this matter.


December 2012 Derivative Litigation: In December 2012, a shareholder derivative
action was initiated in Minnesota state court in Ramsey County, on behalf of the
Borrower, against members of St. Jude Medical’s Board of Directors as well as
certain officers of the Borrower (collectively, "the defendants"). The
plaintiffs in this action allege breach of fiduciary duty, waste of corporate
assets and unjust enrichment. The claims center around and involve the
Borrower’s high voltage cardiac rhythm lead products and related activities and
events. No damages are sought against the Borrower. The defendants in this
matter intend to vigorously defend against the claims asserted in this lawsuit.
On March 11, 2013, the defendants filed a motion to dismiss the plaintiffs'
complaint. The plaintiffs' filed their response on April 25, 2013. The
defendants' reply is due on May 16, 2013.
The Borrower has not recorded an expense related to any potential damages in
connection with these litigation matters because any potential loss is not
probable or reasonably estimable. The Borrower cannot reasonably estimate a loss
or range of loss, if any, that may result from these litigation matters.




Governmental Investigations
The Borrower previously reported that on August 31, 2012 it had received a Civil
Investigative Demand (CID) from the Civil Division of the Department of Justice
(DOJ) requesting documents related to St. Jude Medical's Riata and Riata ST
silicone-insulated products. The CID appeared to relate to a review of whether
circumstances surrounding the Borrower's Riata and Riata ST defibrillator lead
products caused the submission of false claims to federal healthcare programs.
The Borrower provided the DOJ with material responsive to the CID in the fall
2012, and in March 2013, the DOJ informed the Borrower that it had closed its
investigation.
In March 2010, the Borrower received a CID from the Civil Division of the DOJ.
The CID requests documents and sets forth interrogatories related to
communications by and within the Borrower on various indications for ICDs and a
National Coverage Decision issued by Centers for



48416688_3
S-6





--------------------------------------------------------------------------------




Medicare and Medicaid Services. Similar requests were made of the Borrower's
major competitors. The Borrower provided its response to the DOJ in June 2010.
On September 20, 2012, the Office of Inspector General for the Department of
Health and Human Services (OIG) issued a subpoena requiring the Borrower to
produce certain documents related to payments made by the Borrower to healthcare
professionals practicing in California, Florida, and Arizona, as well as
policies and procedures related to payments made by the Borrower to non-employee
healthcare professionals.
The Borrower is cooperating with the two open investigations and is responding
to these requests. However, the Borrower cannot predict when these
investigations will be resolved, the outcome of these investigations or their
impact on the Borrower. The Borrower has not recorded an expense related to any
potential damages in connection with these governmental matters because any
potential loss is not probable or reasonably estimable. The Borrower cannot
reasonably estimate a loss or range of loss, if any, that may result from these
matters.




Regulatory Matters
In late September 2012, the Food and Drug Administration (FDA) commenced an
inspection of the Borrower's Sylmar, California facility, and, following such
inspection, issued eleven observations on a Form 483. In early November 2012,
the Borrower's provided written responses to the FDA detailing proposed
corrective actions and immediately initiated efforts to address the FDA's
observations of nonconformity. The Borrower subsequently received a warning
letter dated January 10, 2013 from the FDA relating to these nonconformities
with respect to its Sylmar, California facility. The warning letter does not
identify any specific concerns regarding the performance of, or indicate the
need for any field or other action regarding, any particular St. Jude Medical
product. The Sylmar, California facility will continue to manufacture cardiac
rhythm management devices while the Borrower works with the FDA to address its
concerns.
The FDA inspected the Borrower's Plano, Texas manufacturing facility at various
times between March 5 and April 6, 2009. On April 6, 2009, the FDA issued a Form
483 identifying certain observed nonconformities with current Good Manufacturing
Practice (cGMP). Following the receipt of the Form 483, the Borrower provided
written responses to the FDA detailing proposed corrective actions and
immediately initiated efforts to address the FDA's observations of
nonconformity. The Borrower subsequently received a warning letter dated June
26, 2009 from the FDA relating to these non-conformities with respect to its
legacy Neuromodulation division's Plano, Texas and Hackettstown, New Jersey
facilities.
With respect to both of these warning letters, the FDA notes that it will not
grant requests for exportation certificates to foreign governments or approve
pre-market approval applications for Class III devices to which the quality
system regulation deviations are reasonably related until the



48416688_3
S-7





--------------------------------------------------------------------------------




violations have been corrected. The Borrower is working cooperatively with the
FDA to resolve all of its concerns.
Customer orders have not been and are not expected to be impacted while the
Borrower works to resolve the FDA's concerns. The Borrower is working diligently
to respond timely and fully to the FDA's observations and requests. While the
Borrower believes the issues raised by the FDA can be resolved without a
material impact on the Borrower's financial results, the FDA has recently been
increasing its scrutiny of the medical device industry and raising the threshold
for compliance. The government is expected to continue to scrutinize the
industry closely with inspections, and possibly enforcement actions, by the FDA
or other agencies. The Borrower is regularly monitoring, assessing and improving
its internal compliance systems and procedures to ensure that its activities are
consistent with applicable laws, regulations and requirements, including those
of the FDA.
The Borrower is also involved in various other lawsuits, claims and proceedings
that arise in the ordinary course of business.





48416688_3
S-8





--------------------------------------------------------------------------------




SCHEDULE 5.07
ERISA MATTERS
None





48416688_3
S-9





--------------------------------------------------------------------------------




SCHEDULE 5.10
TAXES
As of March 30, 2013, the Borrower had $328 million accrued for unrecognized tax
benefits, all of which would affect the Borrower’s effective tax rate if
recognized. Additionally, the Borrower had $70 million accrued for interest and
penalties as of March 30, 2013. At December 29, 2012, the liability for
unrecognized tax benefits was $314 million and the accrual for interest and
penalties was $69 million. The Borrower recognizes interest and penalties
related to income tax matters in income tax expense.
The Borrower is subject to U.S. federal income tax as well as income tax of
multiple state and foreign jurisdictions. The Borrower has substantially
concluded all U.S. federal income tax matters for all tax years through 2001.
Additionally, substantially all material foreign, state and local income tax
matters have been concluded for all tax years through 2004. The U.S. Internal
Revenue Service (IRS) completed an audit of the Borrower’s 2002 through 2005 tax
returns and proposed adjustments in its audit report issued in November 2008.
The IRS completed an audit of the Borrower’s 2006 and 2007 tax returns and
proposed adjustments in its audit report issued in March 2011. The Borrower
initiated its defense at the IRS appellate level in January 2009 for the 2002
through 2005 adjustments and in May 2011 for the 2006 through 2007 adjustments.
The IRS is currently auditing the Borrower’s 2008 and 2009 tax returns and an
audit report is expected to be issued in 2013. In 2012, the Borrower recorded
$46 million of additional tax expense related to a settlement reserve for
certain prior year tax positions related to the 2002 through 2009 tax years.
While the final outcome of the Borrower's outstanding tax matters is inherently
uncertain, the Borrower expects to reduce the amount of its liability for
unrecognized tax benefits by approximately $100 million within the next 12
months resulting from cash settlement payments and/or adjustments to previously
recorded income tax reserves.





48416688_3
S-10





--------------------------------------------------------------------------------






SCHEDULE 5.11
MATERIAL INDEBTEDNESS
The Borrower has approximately $63 million of letters of credit and bank
guarantees issued by various banks to support the Borrower’s insurance programs
as well as selling activities primarily outside of the U.S.


The Borrower has authorized and/or issued 3.25% Senior Notes due 2023 in the
initial aggregate principal amount of $900,000,000 and 4.75% Senior Notes due
2043 in the initial aggregate principal amount of $700,000,000 as set forth in
the Borrower’s Form 8-K dated April 2, 2013.







48416688_3
S-11





--------------------------------------------------------------------------------




SCHEDULE 5.12
ENVIRONMENTAL MATTERS
None







48416688_3
S-12





--------------------------------------------------------------------------------




SCHEDULE 5.16
SUBSIDIARIES
St. Jude Medical, Inc.
Subsidiaries and Equity Investments


Part (a)


As of December 30, 2012
St. Jude Medical, Inc. Wholly Owned Subsidiaries:


•
Pacesetter, Inc. – Sylmar, California; Scottsdale, Arizona; and Maven, South
Carolina (Delaware corporation) (dba St. Jude Medical, Implantable Electronic
Systems Division)

•
St. Jude Medical S.C., Inc. – Austin, Texas (Minnesota corporation)

◦
AGA Medical LLC (Minnesota limited liability company)

•
St. Jude Medical Europe, Inc. – St. Paul, Minnesota (Delaware corporation)

•
St. Jude Medical Canada, Inc. – Mississauga, Ontario (Ontario, Canada
corporation)

•
St. Jude Medical (Shanghai) Co., Ltd. – Shanghai, China (Chinese corporation)

o
Beijing, Shanghai and Guangzhou representative offices

•
St. Jude Medical Australia Pty., Ltd. – Sydney, Australia (Australian
corporation) (67.11% (1,438,624 shares) held by St. Jude Medical, Inc. and
32.89% (705,000 shares) held by St. Jude Medical Asia Pacific Holdings GK)

•
St. Jude Medical Brasil, Ltda. – Sao Paulo and Belo Horizonte, Brazil (Brazilian
corporation)

•
St. Jude Medical, Atrial Fibrillation Division, Inc. (Formerly St. Jude Medical,
Daig Division, Inc.) – Minnesota and California (Minnesota corporation)(dba St.
Jude Medical, Cardiovascular and Ablation Technologies Division)

o
Endocardial Solutions NV/SA (Belgian corporation)

•
St. Jude Medical Colombia, Ltda. – Bogota, Colombia (Colombian corporation)

•
Eagle Merger Corporation – (Delaware corporation)

•
Nantucket Subsidiary Corporation – (Delaware corporation)

•
St. Jude Medical ATG, Inc. – Maple Grove, Minnesota (Minnesota corporation)
(Shell)

•
Irvine Biomedical, Inc. – Irvine, California (California corporation)

•
St. Jude Medical, Cardiology Division, Inc. (Formerly Velocimed, Inc.) –
Minnesota (Delaware corporation) (dba St. Jude Medical, Cardiovascular and
Ablation Technologies Division)

o
LightLab Imaging, Inc. – Westford, Massachusetts (Delaware corporation)

o
Sealing Solutions, Inc. – Plymouth, Minnesota (Georgia corporation)

•
SJ Medical Mexico, S. de R.L. de C.V. – (Mexican corporation)

•
St. Jude Medical Argentina S.A. – Buenos Aires, Argentina (Argentinean
corporation)

•
Advanced Neuromodulation Systems, Inc. – Plano, Texas (Texas corporation) (dba
St. Jude Medical Neuromodulation Division)

o
Hi-Tronics Designs, Inc. – Budd Lake, New Jersey (New Jersey corporation)

•
AGA Medical Holdings, Inc. – Plymouth, Minnesota (Delaware corporation)

o
AGA Medical Corporation – Plymouth, Minnesota (Minnesota corporation)




48416688_3
S-13





--------------------------------------------------------------------------------




▪
AGA Medical Belgium SPRL (Belgian corporation)

•
SJM International, Inc. – St. Paul, Minnesota (Delaware corporation)





SJM International, Inc. Wholly Owned Legal Entities (Directly and Indirectly):


•
St. Jude Medical Sweden AB (Swedish corporation)

•
St. Jude Medical Danmark A/S (Danish corporation)

•
St. Jude Medical (Portugal) - Distribuição de Produtos Médicos, Lda. (Portuguese
corporation)

•
St. Jude Medical Export Ges.m.b.H. (Austrian corporation)

•
St. Jude Medical Medizintechnik Ges.m.b.H. (Austrian corporation)

•
St. Jude Medical Italia S.p.A. (Italian corporation)

•
St. Jude Medical Belgium (Belgian corporation)

•
St. Jude Medical España S.A. (Spanish corporation)

•
St. Jude Medical France S.A.S. (French corporation)

•
St. Jude Medical Finland O/y (Finnish corporation)

•
St. Jude Medical Sp.zo.o. (Polish corporation)

•
St. Jude Medical GmbH (German corporation)

•
St. Jude Medical Kft (Hungarian corporation)

•
St. Jude Medical UK Limited (United Kingdom corporation)

o
AGA Medical Limited (United Kingdom corporation)

•
St. Jude Medical (Schweiz) AG (Swiss corporation)

•
UAB “St. Jude Medical Baltic” (Lithuanian corporation)

•
St. Jude Medical Norway AS (Norwegian corporation)

•
St. Jude Medical Luxembourg Holding II S.a.r.l. (Luxembourg)

o
SJM Delaware Holding, LLC – St. Paul, Minnesota (Delaware limited liability
company)

o
St. Jude Medical Bermuda GP (Bermuda partnership) (SJM International, Inc. is
the majority partner and SJM Delaware Holding LLC is the minority partner)

§
St. Jude Medical Luxembourg Holding S.à r.l. (Luxembourg corporation)

•
U.S. Branch of St. Jude Medical Luxembourg Holding S.à r.l.

◦
MediGuide, LLC (Delaware limited liability company)

▪
MediGuide Ltd. (Israeli corporation)

•
St. Jude Medical Nederland B.V. (Netherlands corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

•
St. Jude Medical Puerto Rico LLC (Puerto Rican corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

•
SJM Coordination Center BVBA (Belgian corporation) (wholly owned subsidiary of
St. Jude Medical Luxembourg Holding S.à r.l.)

o
Cardio Life Research S.A. (Belgian corporation)

o
St. Jude Medical Balkan d.o.o. (Serbian corporation)

o
St. Jude Medical Estonia OÜ (Estonian corporation)

o
SJM Hellas Limited Liability Trading company (Greece)(SJM Coordination Center
BVBA holds 99.3% (149 portions) and




48416688_3
S-14





--------------------------------------------------------------------------------




SJM International , Inc. holds 0.67% (1 portion) of SJM Hellas Limited Liability
Trading Company)
•
St. Jude Medical Operations (Malaysia) Sdn. Bhd. (Malaysian corporation) (wholly
owned subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

•
St. Jude Medical Costa Rica Limitada (Costa Rica corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

•
St. Jude Medical Luxembourg S.a.r.l. (Luxembourg)

o
St. Jude Medical Holdings B.V. (Netherlands corporation) (wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

§
St. Jude Medical AB (Swedish corporation) (formerly Pacesetter AB)(wholly owned
subsidiary of St. Jude Medical Luxembourg Holding S.à r.l.)

•
St. Jude Medical Systems AB (formerly Radi Medical Systems AB) (Swedish
corporation)

◦
Radi Medical Systems Co., Ltd. (Thai corporation)

◦
Radi Medical Systems Pte., Ltd. (Singaporean corporation)

•
HB Betakonsult (Swedish partnership) (St. Jude Medical AB holds a 99% interest
and St. Jude Medical Systems AB holds a 1% interest)

§
St. Jude Medical India Private Limited (Indian corporation) (wholly owned
subsidiary of St. Jude Medical Holdings B.V.)

§
St. Jude Medical New Zealand Limited (New Zealand corporation) (wholly owned
subsidiary of St. Jude Medical Holdings B.V.)

§
St. Jude Medical Asia Pacific Holdings GK (Japanese corporation) (wholly owned
subsidiary of St. Jude Medical Holdings B.V.)

•
St. Jude Medical Japan Co., Ltd. (Japanese corporation) (wholly owned subsidiary
of St. Jude Medical Asia Pacific Holdings GK)

•
St. Jude Medical (Singapore) Pte. Ltd. (Singaporean corporation) (wholly owned
subsidiary of St. Jude Medical Asia Pacific Holdings GK)

•
St. Jude Medical (Malaysia) Sdn Bhd (Malaysian corporation) (wholly owned
subsidiary of St. Jude Medical Asia Pacific Holdings GK)




48416688_3
S-15





--------------------------------------------------------------------------------




•
St. Jude Medical Taiwan Co. (Taiwan corporation) (wholly owned subsidiary of St.
Jude Medical Asia Pacific Holdings GK)

•
St. Jude Medical Korea YH (Korean corporation) (wholly owned subsidiary of St.
Jude Medical Asia Pacific Holdings GK)

•
St. Jude Medical (Hong Kong) Limited (Hong Kong corporation) (wholly owned
subsidiary of St. Jude Medical Asia Pacific Holdings GK)

•
St. Jude Medical (Thailand) Co., Ltd. – Bangkok, Thailand (Thai corporation)
(wholly owned subsidiary of St. Jude Medical Asia Pacific Holdings GK)





Part (b)


The following sets forth, as of the Closing Date, the Borrower’s equity
investments in any other corporation or entity other than as permitted pursuant
to Section 7.04(e):


None



48416688_3
S-16





--------------------------------------------------------------------------------




SCHEDULE 6.06


INSURANCE COVERAGE
Coverage
Limits
Retention
Insurance Companies
Commercial Property/earthquake
Based on valuation
$3 billion aggregate
Various
FM Global


General Liability
$ 2 million aggregate
$ 1 million/occurrence
Various
Old Republic Insurance
Auto Insurance
$ 1 million
$1,000,000
Old Republic Insurance
Workers’ Compensation
Statutory
$900,000
Old Republic Insurance
Umbrella
$ 30 million
Underlying policy
Zurich
Foreign DIC etc.
Various
Various
ACE
Directors & Officers
$ 75 million
$ 10 million (Securities claims) $5 million other claims
ACE
XL
Chartis
Axis
RLI
Chubb
XL


Crime
$10 million
$250,000
Chartis
Cargo
Various
$100,000
Ace INA
Fiduciary
$ 15 million
$100,000
Chubb




48416688_3
S-17





--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS
In December 2008, Borrower (through its affiliates) acquired a Swedish-based
medical device company, Radi Medical Systems and all of its subsidiaries,
including Radi Medical Systems Co., Ltd,. a Thailand corporation (“Radi
Thailand”). As part of such transaction, pursuant to the Amended and Restated
Option Agreement, dated as of December 9, 2009 (the “Option Agreement”), among
St. Jude Medical AB, St. Jude Medical (Thailand) Co., Ltd., Radi Medical Systems
AB and Engstrom Holdings Pte. Ltd. (“Engstrom Holdings”), Engstrom Holdings has
been granted the right and option to repurchase the stock of Radi Thailand,
currently a wholly-owned subsidiary of the Borrower, pursuant to the terms of
the Option Agreement. In addition, in connection with the Option Agreement, the
stock of Radi Thailand was placed into an escrow account and Engtrom Holdings
was granted a first priority pledge over the stock held in such escrow account.



48416688_3
S-18





--------------------------------------------------------------------------------




SCHEDULE 7.04
ST. JUDE MEDICAL, INC.
GLOBAL INVESTMENT POLICY


Effective December 2012






PURPOSE
This investment policy (“Policy”) describes the objectives for investment of
funds on behalf of St. Jude Medical, Inc. and all of its legal entities
(“Company”). The Policy also defines the employees authorized to engage in
investment activity (“Authorized Individuals”), authorized investment sources
(“Authorized Brokers/Issuers”), authorized investment managers ("Authorized
Managers"), and portfolio quality, diversification and maturity parameters.
Modification of or deviation from the Policy requires the approval of the Audit
Committee of the Board of Directors of the Company (“Audit Committee”), except
for changes in Authorized Individuals, Authorized Brokers/Issuers, or Authorized
Managers, which require the prior written approval of the Company’s Chief
Financial Officer and either the Treasurer or Assistant Treasurer.


This policy does not supersede the Company’s Banking Resolution. Any banks
listed as Authorized Brokers/Issuers for the purpose of this Policy refer to the
investment or investment brokerage entity or function within that bank or
investment bank, but not to the depository, lending function or organization
which is the subject of the Banking Resolution.


Investment Objectives
The Company has three primary investment objectives, in priority order:
1.
Preservation of principal

2.
Liquidity

3.
Competitive after-tax yield



Authorized Individuals
1.
Chief Executive Officer

2.
Chief Operating Officer

3.
Chief Financial Officer

4.
Treasurer

5.
Assistant Treasurer

6.
Manager of Treasury Operations

7.
Sr. Treasury Analyst

8.
Other designees as approved in writing by the Chief Executive Officer or the
Chief Financial Officer and either the Treasurer or Assistant Treasurer




48416688_3
S-19





--------------------------------------------------------------------------------




Authorized Investments
Authorized investments, minimum quality characteristics, maximum allowable
maturities and allowable concentration (percentage of investment portfolio)
parameters are described in Exhibit A of the Policy. In general, investment
activity is restricted to investment grade securities, with minimum rating(s) on
trade date by Standard & Poor's as outlined in Exhibit A of the Policy, or the
equivalent rating from Moody’s, or Fitch. Investments must be currency neutral,
i.e. investments must be made in the reporting currency or the currency that is
already held by the entity completing the investment.


Authorized Brokers/Issuers
Authorized Individuals are restricted to utilizing brokers, banks and direct
issuers of commercial paper as described in Exhibit B of the Policy. A current
version of Exhibit B indicating all additions or deletions from the list of
Authorized Brokers/Issuers is to be maintained by the Treasurer or Assistant
Treasurer. A written agreement signed by the Company’s Chief Financial Officer
and Treasurer or Assistant Treasurer is required for each Authorized
Broker/Issuer prior to executing investment transactions.


Authorized Managers
Authorized Managers are described in Exhibit C of the Policy. Authorized
Managers are restricted to investments as detailed in Exhibit A of the Policy.
Authorized Managers are required to utilize broker dealers providing best
execution of trades, "best execution" being defined as most favorable pricing at
lowest cost. A written agreement signed by the Company’s Chief Financial Officer
and Treasurer or Assistant Treasurer is required for each Authorized Manager
prior to executing investment transactions. This written agreement will contain
an addendum documenting selection of security custodians and appropriate
performance benchmarks mutually chosen by the Authorized Manager and the
Company.


Responsibility
1.
Audit Committee

a.
Annual review of investment activity and results

b.
Annual review of the Company’s internally prepared compliance report

 
2.
Chief Financial Officer

a.
Annual review of the Policy

b.
Overall compliance with the Policy

c.
Approval of any changes in Authorized Individuals or Authorized Brokers/Issuers
or Authorized Managers

d.
Execution of agreements with Authorized Brokers/Issuers and Authorized Managers

e.
Distribution of annual investment and audit reports to the Audit Committee

f.
Decision on appropriate remedial strategy regarding any investment where that
investments’ value may be affected because of a negative credit rating change
subsequent to purchase.



3.
Treasurer or Assistant Treasurer

a.
Direct responsibility for compliance with the Policy

b.
On at least a quarterly basis, review the list of Authorized Brokers/Issuers and
Authorized Managers and recommend revisions




48416688_3
S-20





--------------------------------------------------------------------------------




c.
Approval of any changes in Authorized Individuals or Authorized Brokers/Issuers
or Authorized Managers (also requires CFO approval)

d.
Execution of agreements with Authorized Brokers/Issuers or Authorized Managers

e.
Distribution of periodic reports to management

f.
As soon as known by the Treasurer or Assistant Treasurer, report to the Chief
Financial Officer any negative credit rating change that may affect any existing
investments’ value. This report shall include viable elections with respect to
the investment of concern



4.
Authorized Individuals

a.
Ongoing compliance with the Policy

b.
Preparation of accurate and timely reports for management and the Audit
Committee

c.
As soon as known by the Individual, report to the Treasurer or Assistant
Treasurer any negative credit rating change of any existing investment



5.
Internal Audit Function

a.
Preparation and distribution of an annual compliance audit for the Audit
Committee



Reporting Requirements
1.
Annual investment report to the Audit Committee

2.
Monthly report to Chief Financial Officer, Treasurer and Controller

3.
Annual compliance audit report

4.
Other as directed by management



Equity Investments
At the direction of the Chief Executive Officer of the Company, Authorized
Individuals are permitted to purchase up to $25 million in aggregate of the
capital stock, or equivalent, in a non-affiliated company. Amounts in excess of
$25 million in aggregate require approval by the Board of Directors.


Without further approval of the Board of Directors, the Chief Executive Officer
may direct authorized individuals to sell or otherwise dispose of investments in
non-affiliated companies.


Management Savings Plan (MSP) Investments
The Company maintains certain investments such as life insurance contracts and
mutual funds that serve to hedge the Company’s obligations under its MSP. This
Global Investment Policy is not intended to govern the management of the MSP
investments.


Duration
This Policy is subject to annual review by the Audit Committee.









48416688_3
S-21





--------------------------------------------------------------------------------




ST JUDE MEDICAL, INC.
INVESTMENT POLICY


EXHIBIT A
AUTHORIZED INVESTMENTS








Instrument
Minimum
Rating on trade date
(S&P or Equiv.)


Expected Average Life
Maximum
Exposure Per Issue/Issuer
On trade date


 
See Definitions and Clarifications below table
Bank deposits/Eurodollar deposits


Wells Fargo
Bank of America
JP Morgan
Bank of Tokyo Mitsubishi
Svenska Handelsbanken
US Bank
TD Bank


All other banks:




NA
NA
NA
NA
NA
NA
NA


A


AA




NA
NA
NA
NA
NA


NA




$75 million or 5% of portfolio
$75 million or 5% of portfolio
$75 million or 5% of portfolio
$75 million or 5% of portfolio
$75 million or 5% of portfolio
$75 million or 5% of portfolio
$75 million or 5% of portfolio
$75 million or 5% of portfolio
A rated - $50 million or 5% of portfolio
AA rated $75 million or 5% of portfolio
Certificates of deposit/Yankee certificates of deposit
(rating based on underlying institution)
A


AA
90 days


90 days
A rated - $20 million or 5% of portfolio
AA rated - $50 million or 5% of portfolio
Bankers’ acceptances
A2
180 days
$20 million or 5% of portfolio
Commercial paper
A1


A2
270 days


60 days
$40 million or 5% of portfolio


$20 million or 5% of portfolio
Asset backed commercial paper
A1
60days
$20 million or 5% of portfolio
Asset backed securities
AAA
1 year
$20 million or 5% of portfolio
Corporate bonds or notes
AA
Two years
$20 million or 5% of portfolio
 
 
 
 
Money market funds
AAA
N/A
$75 million or 5% of portfolio
 
 
 
 
 
 
 
 
Municipal bonds or notes
A
One year
$20 million or 5% of portfolio
Municipal variable rate notes
SP-2
14 days
$20 million or 5% of portfolio
Repurchase agreements
AA
7 days
$20 million or 5% of portfolio
U.S. government agencies
N/A
Three years
N/A
U.S. government obligations
N/A
Three years
N/A




S-22
48416688_3

--------------------------------------------------------------------------------




Definitions and Clarifications


For Investments Managed Internally By St. Jude
1.
Minimum rating on trade date:

•
For Split rated securities, the lowest of the ratings is used

•
Repurchase agreements must be collateralized by U.S. Government or Agency
securities



2.
Expected average life:

•
Investments managed internally shall be governed solely by the Expected Average
Life in the table above. For securities which have put dates or reset dates the
first put date or first reset date will be used instead of the final legal
maturity date.



The following criteria will be used for purposes of determining Expected Average
Life:
◦
The next reset date will be used for floating rate securities, the put date for
putable securities, the call date for securities trading on a yield-to-call
basis, and the average life on securities with periodic principal payments prior
to maturity such as mortgage backed securities and asset backed securities.

◦
The final legal maturity date of any single issue cannot exceed 3 years from the
date of purchase.



3.
Maximum exposure per issue/issuer on trade date:

•
St. Jude investments managed internally shall be governed solely by the $
maximum exposure limits per issue/issuer outlined in the table above and:

◦
Shall be consolidated for all SJM entities

◦
Shall be consolidated for each issue/issuer

◦
Shall consist of principal only

•
To determine maximum exposure per issue/issuer for investments denominated in
currencies other than US$:

o
A spot exchange rate shall be obtained from Reuters on the investment trade date

o
A foreign currency equivalent maximum shall be calculated using the rate
obtained and the US$ maximum from the table above





For Investments Managed Externally (by Authorized Managers):
•
Maximum exposure limits [for any single issue/issuer] are 5% of the portfolio
under management

•
Investments shall be managed such that the final legal maturity of a security is
no more than 5 years from date of purchase, with an overall average duration of
the portfolio to be no longer than 18 months

•
Investments shall be managed to an overall portfolio quality rating of AA or
better

•
No single investment shall be rated lower than A- at time of purchase

•
Authorized investment instruments are listed in the table Exhibit A.

•
Repurchase agreements must be collateralized by U.S. Government or Agency
securities.



S-23
48416688_3

--------------------------------------------------------------------------------




ST. JUDE MEDICAL, INC.
INVESTMENT POLICY


EXHIBIT B
AUTHORIZED BROKERS/ISSUERS






Commercial Banks / Brokers
Banco Popular
Bank of America Merrill Lynch
JP Morgan
Wells Fargo
KBC Bank
Svenska Handelsbanken
Suntrust
Northern Trust
Comerica Bank
Sumitomo Mitsui
Royal Bank of Scotland
TD Bank
US Bank
Fifth Third
Piper Jaffray
PNC Bank
Mizuho Corporate Bank
BNP Paribas
Bank of Tokyo Mitsubishi/Union Bank of California
Lloyds Bank


S-24
48416688_3

--------------------------------------------------------------------------------




ST. JUDE MEDICAL, INC.
INVESTMENT POLICY


EXHIBIT C
AUTHORIZED MANAGERS






Bank of America Capital Management, Inc.


Wells Capital Management


Northern Trust Investments


Highmark Capital Management (Bank of Tokyo Mitsubishi)







S-25
48416688_3

--------------------------------------------------------------------------------




SCHEDULE 7.05
EXISTING INDEBTEDNESS
None





S-26
48416688_3

--------------------------------------------------------------------------------




SCHEDULE 9.02
LENDER’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
St. Jude Medical, Inc.
One Lillehei Plaza
St. Paul, Minnesota 55117
Attention:     Robert Frenz
Telephone:     651-481-7661
Facsimile:     651-490-4333
Electronic Mail: rfrenz@sjm.com
U.S. Taxpayer Identification Number: 41-1276891


LENDER:
Lender’s Office
(for payments and requests for Term Loans):
Bank of America, N.A.
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255
Attention:     James Hood
Telephone:     980-386-4308
Telecopier:     704-409-0599
Electronic Mail: james.p.hood @baml.com
Account No.: 1366212250600
Attn: Credit Services
Ref: St. Jude Medical, Inc.
ABA# 026009593


with a copy to:


Bank of America, N.A.
Corporate Debt Products
100 N. Tryon Street
Mail Code: NC1-007-17-11
Charlotte, NC 28255
Attention:     Zubin Shroff
Telephone:     980-387-1340
Telecopier:     704-804-5415
Electronic Mail: zubin.r.shroff @baml.com



S-27
48416688_3

--------------------------------------------------------------------------------







S-28
48416688_3

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, _____
To:    Bank of America, N.A., as Lender
Ladies and Gentlemen:
Reference is made to that certain $500,000,000 Term Loan Agreement, dated as of
June 26, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), between St. Jude Medical, Inc., a
Minnesota corporation (the “Borrower”), and Bank of America, N.A., as the
Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Lender on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

A-1    
Form of Compliance Certificate
48416688_3

--------------------------------------------------------------------------------




[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, but excluding the representation and warranty as to no
Material Adverse Effect contained in Section 5.11(b) of the Agreement, or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsection (a) of Section 5.11 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
S
ST. JUDE MEDICAL, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 






A-2    
Form of Compliance Certificate
48416688_3

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.
Section 7.13 – Consolidated Leverage Ratio.

A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

1.
Consolidated Net Income for Subject Period:    $__________

2.
Consolidated Interest Charges for Subject Period:    $__________

3.
Provision for income taxes for Subject Period:    $__________

4.
Depreciation expenses for Subject Period:    $__________

5.
Amortization expenses for intangibles for Subject Period:    $__________

6.
Non-cash expenses reducing Consolidated Net Income for Subject
Period:    $__________

7.
Non-cash items increasing Consolidated Net Income for Subject
Period:    $__________

8.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 - 7):     $__________

B.
Consolidated Funded Indebtedness at Statement Date:    $__________

C.
Consolidated Leverage Ratio (Line I.B ÷ Line I.A):    _______to 1

Maximum permitted:                             3.5 to 1.0





A-3    
Form of Compliance Certificate
48416688_3

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF FUNDING INDEMNITY LETTER


TO:        Bank of America, N.A., as Lender


RE:
Term Loan Agreement, to be dated on or about June 26, 2013, by and between St.
Jude Medical, Inc., a Minnesota corporation (the “Borrower”), and Bank of
America, N.A., as the Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Term Loan Agreement”)

DATE:        June [__], 2013
    
This letter is delivered in anticipation of the closing of the above-referenced
Term Loan Agreement. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the most recent draft of the Term
Loan Agreement circulated to the Borrower and the Lender.
The Borrower anticipates that all conditions precedent to the effectiveness of
the Term Loan Agreement will be satisfied on June [__], 2013 (the “Effective
Date”). The Borrower wishes to borrow the Term Loan, described in the Loan
Notice delivered in connection with this letter agreement, on the Effective Date
as Eurodollar Rate Loans (the “Effective Date Eurodollar Rate Loans”).
The Borrower acknowledges that (a) in order to accommodate the foregoing
request, the Lender is making funding arrangements for value on the Effective
Date, (b) there can be no assurance that the Term Loan Agreement will become
effective as of the Effective Date, (c) the Lender will not make such Effective
Date Eurodollar Rate Loans unless the Term Loan Agreement has been fully
executed and the requirements set forth in Article IV of the Credit Agreement
are satisfied (the “Funding Requirements”), and (d) if the Funding Requirements
are not satisfied on or before the Effective Date, the Lender may sustain
funding losses as a result of such failure to close on such date.
In order to induce the Lender to make the funding arrangements necessary to make
the Effective Date Eurodollar Rate Loans on the Effective Date, the Borrower
agrees promptly upon demand to compensate the Lender and hold the Lender
harmless from any loss, cost or expense (including the cost of counsel) which
the Lender may incur (a) as a consequence of any failure to borrow the Effective
Date Eurodollar Rate Loans on the Effective Date from the Lender for any reason
whatsoever (including the failure of the Term Loan to be effective), other than
a failure of the Lender to fund when obligated to so do, or (b) in connection
with the preparation, administration or

48416688_3
B-1
Form of Funding Indemnity Letter

--------------------------------------------------------------------------------




enforcement of, or any dispute arising under, this Funding Indemnity Letter. For
purposes of calculating amounts payable by the Borrower to the Lender under this
paragraph, the provisions of Section 3.05 of the Term Loan Agreement shall apply
as if the Term Loan Agreement were in effect with respect to the Effective Date
Eurodollar Rate Loans (regardless of whether the Term Loan Agreement ever
becomes effective).
This letter agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this letter agreement by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this letter agreement. This
letter agreement shall be governed by, and construed in accordance with, the law
of the State of New York.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]





48416688_3
B-2
Form of Funding Indemnity Letter

--------------------------------------------------------------------------------






                        
ST. JUDE MEDICAL, INC., a Minnesota corporation
 
 
 
By:
 
 
Name:
 
Title:
 
 




48416688_3
B-3    
Form of Funding Indemnity Letter

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Lender
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of June 26, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between St. Jude Medical, Inc., a Minnesota corporation
(the “Borrower”), and Bank of America, N.A., as the Lender.
The undersigned hereby requests (select one):
A borrowing of Tern Loans     A conversion or continuation of Term Loans
1.    On ______________________________ (a Business Day).
2.    In the amount of $_______________.
3.    Comprised of ________________________________________.
[Type of Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of __________ months.


ST. JUDE MEDICAL, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 








C-1    
Form of Loan Notice
48416688_3

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF TERM NOTE
____________________
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Term Loan
Agreement, dated as of June 26, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
between the Borrower and Bank of America, N.A., as the Lender.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of the Term Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Lender in Dollars in
immediately available funds at the Lender’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. The Term Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
ST. JUDE MEDICAL, INC.
 
 
 
By:
 
 
Name:
 
Title:
 
 




D-1    
Form of Term Note
48416688_3

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of
Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance
This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










D-2    
Form of Term Note
48416688_3

--------------------------------------------------------------------------------




EXHIBIT E
OPINIONS


See attached.











E-1
Opinions
48416688_3